Andrew G. Patel
Attorney-at-Law
80 Broad Street, Suite 1900
New York, New York 10004
apatel@apatellaw.com
Fax: 646304-6604                                                       Telephone 212-349-0230

ECF


                                           March 12, 2020                               3/13/2020


The Honorable Edgardo Ramos
United States District Judge
United States Courthouse
40 Centre Street
New York, NY 10007

                                    Re:    U.S. v. Raking Kearse
                                           18 Cr. 263 (ER)

Dear Judge Ramos:

       This letter is respectfully submitted to request that the sentencing of Mr. Kearse,
currently scheduled for March 20, 2020, be adjourned for approximately thirty days to a
date and time convenient to Your Honor.

       We make this request because the recent lockdown at the MCC and developing
health crisis have made it impossible for us to have had sufficient time to meet with Mr.
Kearse to prepare for sentencing.

      Assistant United States Attorney Jessica Feinstein has informed me that the
Government consents to this request.

                                           Respectfully submitted,


                                            /s/Andrew Patel
                                           Andrew G. Patel

cc:     All counsel by ECF


Sentencing is adjourned to April 17, 2020, at 11:30 AM.
SO ORDERED.



                               3/13/2020
